 JOHN L. GIBSON219R.James Span,d/b/a John L.GibsonandInterna-tionalAssociation ofMachinists and AerospaceWorkers,DistrictNo.63,AFL-CIO. Case6-CA-4873prior to November 13, 1969, since the remedy would be the same asordered herein3 In footnote 15 of the Trial Examiner's Decision, substitute "20" for"l0" daysTRIALEXAMINER'S DECISIONMarch 23, 1971DECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn August 21, 1970, Trial Examiner Eugene F. Freyissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices asalleged in the complaint. Thereafter, the Respondentfiled exceptions and the General Counsel filed limitedexceptions to the Trial Examiner's Decision.' Bothfiled supporting briefs.Pursuant to the provisions of Section 3(b) of theAct, the National Labor Relations Board has delegat-ed its powers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,2 conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, R. James Span, d/b/a John L.Gibson, Monessen, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.3IRespondent's request for oral argument is hereby denied, since therecord, exceptions, and briefs adequately present the positions of theparties2The General Counsel excepted to the Trial Examiner's failure to findthat no bona fide impasse, in fact, existed between the parties in theircollective-bargaining negotiations from July 15, 1969, and November 13,1969,asalleged in the complaint The Trial Examiner found thatRespondent violated Section 8(a)(5) and (I) of the Act by its refusal tomeet and bargain with the Union on and after November 13, 1969, andrecommended a bargaining order with which we agree We, therefore, finditunnecessary to determine whether or not a bona fide impasse existedSTATEMENT OF THE CASEEUGENE F. FREY, Trial Examiner: The issue in this case,which was tried before me on June 11, 1970, at Pittsburgh,Pennsylvania, with all parties appearing by counsel or otherrepresentative, is whether or not Respondent, R. JamesSpan, operating a retail automobile sales agency under thename of John L. Gibson, failed and refused in various waysto bargain collectively with the above-named Union asstatutory representative of his employees, in violation ofSection 8(a)(1) and (5) of the National Labor Relations Act,as amended, 29 U.S.C. Section 151,et seq.(herein called theAct). The issues apse on a complaint issued April 30, 1970,by the Board's Regional Director for Region 6,1 and answerof Respondent admitting jurisdiction but denying the com-mission of any unfair labor practices. At close of the trial allparties waived oral argument but written briefs filed by theGeneral Counsel and Respondent have been carefullyconsidered in preparation of the Decision.2Upon the entire record in the case, and from myobservation of witnesses on the stand, I make the following:FINDINGS OF FACTI.RESPONDENT'S BUSINESS,AND STATUS OF UNIONRespondent is a sole proprietor engaged at Monessen,Pennsylvania, in the retail sale and service of motorvehicles.In the 12 months prior to issuance of thecomplaint herein, his gross sales exceeded $500,000, and inthe same period he had a direct inflow of goods andservices valued in excess of $50,000. Respondent admitsand I find that he is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.The above Union is a labor organization within themeaning of Section 2(5) of the Act.It.THE ALLEGED UNFAIR LABOR PRACTICESA.The sequence of eventsOn December 3, 1968,after a Board-conducted electionin Case 6-RC-4839,the Union was certified by the Boardas statutory bargaining representative of employees ofRespondent in an appropriate unit consisting of all new andused car salesmen employed at Respondent'sMonessen,Pennsylvania,placeof business, excluding all servicedepartment employees,office clerical employees, guards,professional employees and supervisors as defined in theAct. Respondent admits, and I find,that this unit is stillappropriate for purposes of collective bargaining within theIThe complaint issued after Board investigation of charges filed by theUnion on January 15 and March 13, 19702After the hearing closed, counsel for General Counsel moved onnotice to all parties to correct the transcript of testimony in certainrespectsThere being no opposition to the motion, it is hereby granted, therecord is considered corrected as proposed in the motion, and the motionitself is marked in evidence as G C Exh 28189 NLRB No. 37 220DECISIONSOF NATIONALLABOR RELATIONS BOARDmeaning of Section 9(b) of the Act. I also find that at alltimesmaterial hereintheUnion has been the statutoryrepresentative of the employees in said unit for purposes ofcollective bargaining within the meaning of Section 9(a) ofthe Act.3 In a companion case, 6-RC-4841, the Union wasat the same time certified as statutory agent for a similarunit of employees of Matway Chevrolet, Inc., an automo-biledealer in Belle Vernon, Pennsylvania. Bargainingstartedon January 22, 1969, when the Union sentRespondent's counsel, J. Thomas Menaker, at his requestitsinitialcontractproposalwhich was applicable tosalesmen ofbothMatway and Respondent .4 Afterexaminationof it,Menaker advised the Union on January30 that the employers needed more time to prepare writtencounterproposals, and suggested a meeting on February 18or 19. They finally agreed to meet on February 27, but onthe 19th Menaker sent the Union the joint counterpropo-sals of both employers, noting that they omitted specificfinancialproposalswhichManaker advised he wouldpresent and discuss fully at the coming meeting.5 On thatdate the parties went over the company proposals item byitem, comparing each with the Union's clauses, andreached tentative agreement on the contents and wordingof at least eight clauses, with some agreed changes ofwording, out of 19 provisions .6 There was a lengthydiscussion of the union shop demand of the Union, withMenaker and an official of Respondent arguing againstthat clause because one salesman of Respondent wasadamant against the Union and did not want to join it;Menaker proposed other forms of union security, such as amaintenance-of-membership clause,but JesseG. Young,the union spokesman, flatly stated that the Union wouldnot sign agreements without a union-shop clause.Menakerrecited orally the economic proposals, which Young noteddown and then discussed in detail.For Respondent theseproposals included a base salary of $300 per month forsalesmen,the same as the Union's initial proposal. TheUnion asked for detailed information on the employers'insurance and retirement plans, methods of payment ofsalesmen, and procedure for use of demonstration cars bysalesmen.On this request, Menaker indicated at first thatdetails of the retirement and health and welfare plans, andother financial information, could be procured directlyfrom the employees,7 but he then gave some details. Inexplaining the retirement plan, Menaker said that employ-ercontributionswere 2 percent of employers' grosscommissions and other income,the employeescontributeda like amount,and the benefits paid depended on theamount of the contributions. Regarding the health andwelfare plans,Menaker explained in some detail thePennsylvaniaAutomotiveAssociation Insurance planwhichMatway maintained, and the self-contributingPittsburghBlueCross-Blue Shield plan in effect at3While Respondent denied the representative status in its answer, andnoted that the certification year expired December 3,1969, the recordshows that it did not make this claim in commumcationwiththe Union inJanuary 1970, nor in its arguments herein,but in fact has acted as thoughthe Union had continued majority status after the end of the year4Throughout the bargaining noted hereafter the firm, of whichMenaker is an associate,represented both employers,and Menaker was themain spokesman and negotiatorfor both5Before the27th,Menaker had not had a chance to discuss fully withRespondent. Employees present from both units confirmedMenaker'sexplanations.Menaker indicated he did nothave specific figures of cost of these plans to employersand employees, but would get them from the employers'records and send them to the Union. On seven or eightother clauses,Young disagreed wholly or in part oncontents or wording, so that the parties did not reachcomplete agreementthereon,butMenaker agreed torewrite someto comply with the Union's objections andsuggestions.In discussingeconomicor financial items,Menaker indicated Respondent would bargain separatelywith the Union thereon.On March 10, the UnionsentMenaker its proposalsregarding "managementsales," and repeated its request forinformation on companyinsuranceand pension plans. OnMarch 18, Menaker sent the Union figures on employerand employee contributions to Respondent's pension plan,to supplement copies of a retirement plan booklet given theUnion earlier. The Union by letter of March 21 requestedfurther negotiation on this and the health and welfare plan,indicating that under the Union's own plans, more benefitswere available for the same money.At the meeting of April 1, the parties reviewed the revisedprovisions submitted by Respondent, with changes inclausesproposed earlier, andmade progress towardagreementon some but not on others, where the Union feltthat changes made in one clause caused conflicts with otherprovisions; they discussed the latter instances but did notreach agreement. There was again extended discussion oftheUnion's demand for a union shop, with both sidesrestating their positions at length as at the previous meeting,but no change in position was made by either and noagreement was reached on this. Menaker read to the Uniondetails of benefits from his only copy of a pension planbooklet of the National Automobile Dealers Association(NADA) which Respondent had adopted. The Unionasked more time to study the costs and benefits cited, andasked for a copy of the NADA booklet. Menaker replied hehad only the one copy and did not know how to getanother, but the employees had been given copies. At thismeeting, Menaker indicated that the revised proposals werethe last offer from Respondent and the best it could make.In later telephone discussions, Young claimed anothermeeting would enable them to get together on contractlanguage,as well astalk further about certain aspects ofcompensation, but Menaker indicated thatsinceRespon-dent had nothing more it could offer, and there was noagreement to date, he saw little point in future negotiationsessions.Young made no further attempts, formal orinformal, to schedule future meetings, but in May turnedthematter over to James W. Elnyczky, another unionofficial. Before he could get in touch with the salesmen atboth companies about negotiations, Elnyczky becameinvolved in the problem of several discharges at Matway,eachemployer hisspecific ideas on economicproposals, but discussed itwitheach the morning of that meeting6Theclauses were Recognition,Grievance and Arbitration Procedure,Promotions,Shop Steward,Leaveof Absence,Validity and Separability,Alterationof Agreement, Management clause.Therewas also substantialagreement on procedure for use of demonstrator carsby salemenrThe record showsthat each of Respondent's salesmenhad been givena copy of the National AutomobileDealers Association(NADA) standardretirement or pension plan which Respondent maintained for its salesmen JOHN L.GIBSONand did not contact Menaker for a new meeting until May13 or 14.Menaker asked the Union to send him a completecounterproposal in response to the last Respondentproposal,in advance of another meeting,as the Union haddone in the past.Elnyczky refused,saying he would submititonly at the meeting.Menaker rejected this procedure.They had three or four later discussions about the Matwayproblems in May and June, in which the Union asked formeetings on the salesmen'sunits of both,but Menakerrefused to meet until after receipt of the Union's latestproposal.Elnyczky then became involved in a strike atMatway, which was still underway at time of hearing. InJune through August,Elnyczky had talks with MenakeraboutMatway, while the Union organized its servicedepartment,and about mid-September the Union andMatway worked out a settlement on recognition of theUnion and reinstatement of the discharged salesmen. OnSeptember 29, the Union through Elnyczky formallyrequestedameeting to "complete negotiations" oncontracts with Respondent and Matway.On October 1, Menaker replied, in effect refusing tomake another trip to Pittsburgh because the Union had notsent counterproposals toMenaker in advance of themeeting,and claiming Respondent and the Union were atan impasse for this reason.However,he said Respondentwould be prepared to bargain at the October 15 meeting onMatway(which had been arranged by telephone talksbetweenMenaker and Elnyczky),after conclusion ofbargaining on that employer on that date,if the Unionwould present its counterproposal on Respondent at thattime.Although the parties next met on October 15,1969, at theMatway premises, for negotiations(according to theUnion)on three contracts covering the service departmentand salesmen units at Matway, and the salesmen atRespondent,thewholemeetingwas consumed withnegotiations covering only the Matway service department;althoughMenaker represented both employers, only theMatway officials and members of its service unit werepresent,no Gibson salesmen were there.The meeting of October 15 had been cut short becauseMenaker had to leave early to handle another commitment,hence at the close of that session Elnyczky suggested thatthe next meeting be scheduled for 2 successive days duringwhich the parties could also meet at night if necessary.Menaker agreed,and the parties set the next meeting forOctober 29 and 30. However,Menaker could not attendbecause of other problems,and the parties finally met onNovember II and 12.On the first day the parties negotiatedonly on the Matway service department contract and thestrike problem;no officials or employees of Respondentwere present.Toward the end of that session,Menaker andtheMatway representatives asked for the Union's latestcounter-proposals on the Matway servicemen,but Elnycz-ky said he would have to write them up and present themthenext day.Menaker suggested they continue thenegotiations that evening,but Elnyczky refused because hehad to attend a union meeting in Pittsburgh in connectionwith his pending campaign for reelection as a union official.Menaker reminded him that in their prior talks setting upthismeeting Elnyczky had suggested a 2-day meeting with221night sessions,and then suggested in an irritated way that ifElnyczkywould not continue negotiations that evening,Menaker would like to call off the entire negotiations, and"just call it quits," since the parties were obviously at animpasse in the Matway service department negotiations,and Menaker did not want to stay over for a second day iftheUnion would not negotiate that night.Menaker alsosuggested he might negotiate with Leonard M. Schloer,another union agent present,that evening about Respon-dent's salesmen,but Elnyczky declined because he wantedan employee from that unit present.Menaker suggested hecould call one from Respondent'soffice,only a shortdistance away, but Elnyczky refused,saying he would bringhim into the meeting on th 12th.Menaker then asked for acopy of any new union proposals on Respondent'ssalesmen,if he had it with him, but Elnyczky said he had toget it from his office.Shortly after that,after a privatecaucus with Matway officials,Menaker advisedElnyczkythat Matway would continue negotiations the next day.On the 12th the parties continued discussion of theMatway service contract and problems most of the day,but toward the end of the afternoon,the Union brought upthe subject of the salesmen of both employers. Menakerrequested the Union's counterproposal on that unit, butElnyczky said he wanted the negotiating committees fromboth units present before he would submit the proposal.Menaker again asked for it, Elnyczky asked if Menakerhad authority to negotiate for Respondent on the salesmen,Menaker said he did,and then Elnyczky gave him thecounterproposal.Menaker compared it hurriedly with theUnion's original proposal, and commented that he did notsee any"significant"changes,except for a "more onerous"clause limiting the right of management to sell automo-biles, and a reduction in salesmen's base monthly salaryfrom$300 to $275,but he would review it carefully andreply to the Union in writing.On November 13, Menaker wrote the Union that he hadcompared its counterproposal on the Matway salesmenwith the lastMatway proposal,found no significantchanges from the Union's original proposal in January forboth employers,and rejected the changes on 5 clauses,giving reasons for standing fast on its last vacation,healthand welfare,and pension proposals. He concluded that theunion suggestions showed no"willingness to progress to amutual meeting of the minds,"that the gap between theparties was as wide as ever,and nothing further could begained by additional meetings.AfterNovember 13, Menaker had frequent telephonediscussions with Elnyczky,mostly about the problems andcontractofMatway Service department.By letter ofJanuary 6,1970, the Union formally requested a meetingwith Menaker for continued negotiations with Respondent(and Matway)on a contract for the salesmen.On January9,Menaker replied for the employers as follows:As we have previously advised you, there is absolutelyno reason to schedule any additional meeting to discussour respective contract proposals.We reached animpasse several meetings ago, yet I continued to meetwith you because of your insistence that substantialmodifications of your proposals would be forthcoming.It has become quite obvious to me that you have no 222DECISIONSOF NATIONALLABOR RELATIONS BOARDintentionofbending on the numerous importantproblems that separate us. There is no way we can forceyou to make further concessions; but since we are alsounwilling to make further concessions, it would beridiculous for us to continue meeting only to engage inmeaningless dialogue.There was no further contact between the parties, and theUnion filed its charge herein on January 15, 1970.8B.Contentions of the Parties, and FinalConclusions of Fact and LawThe arguments of counsel suggest that the conduct of theparties during negotiations is best considered in two timeperiods: events before July 15, 1969 (the date 6 monthsbefore the filing of the first charge) and events thereafter.General Counsel contends (1) that Respondent's bargain-ing before that date was bad-faith bargaining which wouldrequire remedy but for the statute of limitations in Section10(b) of the Act, so that Respondent's duty to bargaincontinued to and after July 15; second, he claims that evenifa genuine impasse was reached before that date, it wasbroken by later proposals of the Union which requiredRespondent to assume bargaining, which it unlawfullyrefused.Respondent contends simply that a genuineimpasse was reached before the upset date and the Uniondid nothing to break it thereafter, so that Respondent didnot violate the Act by its earlier or later actions.It is clear that before July 15 the parties established amodus operandiwhich enabled them in two meetings beforethat date to make some progress toward agreement. Beforethe first meeting they exchanged initial proposals, discussedand compared them on February 27, and reached tentativeagreement on wording and contents of some of the moreroutine contract provisions; as often occurs, the morecrucial items involving money, on which the employersmade specific proposals, required more discussion and alsoproduction by the employers of some detailed data on theretirement and health and welfare plans before the April 1meeting. That session was devoted mainly to review of arevised contract prepared by Respondent largely on thebasis of the discussions and agreements at the first meeting.Respondent also gave the Union verbally more detailsabout its retirement plan. Although the Union asked formore meetings to discuss economics, Respondent took theposition it had made its best offer in that area, and sincethere was no agreement, further meetings would be futile.At first glance, this would appear to be a rather arbitraryattitude after only two meetings, in view of the fact thatRespondent's second proposals appeared to withdraw insome respects from its position on seniority rights and thevalidity of past business practices and customs; as thesechanges appeared to widen rather than narrow thedifference between the parties on those issues, and as therehad been no apparent exhaustive discussion of the pension8 1 find the above facts from documentary proof and credible andmutually corroborative testimony of Young, Elnyczky and MenakerTestimony of any of these witnesses, or others who testified, whichconflicts with these findings is not credited9Times Publishing Company,72 NLRB 676, 683,Phelps Dodge CopperProducts Corp,101NLRB 360, 368 (dealing with duties of employer andunion under Section 8(d) and 8(b)(3) of the Act),N L R B vInsuranceand health and welfare benefits proposed by each side, theUnion's request for further negotiations after April 1 wouldappear reasonable and justified, for where the gap betweenparties appeared to have widened, it has long been proventhat usually only personal discussion between the partiescan be effective to narrow it, rather than the moreimpersonal and distant communication by telephone callsand letters. In this view, Menaker's indication on April 1that the employers had made their top offer and saw nopoint in further meetings, and his refusal thereafter to meetagain, are some indications of a quick rejection of thecollective-bargaining principle, including a semblance of atake-it-or-leave-itattitude in an attempt to create aseeming impasse. However, the Union's attitude must alsobe considered, in determining whether the employerviolated its bargaining duty under the Act,9 and on thispoint I must also recognize that (1) as union negotiatorYoung admitted, at the first two meetings most of thediscussion involved changes of working conditions andcompensation which had taken place at Matway since theUnion organized its salesmen and servicemen; this makes itunlikely that either side negotiated fully at either meeting,or intended to do so, on contracts for the salesmen's units;(2)whileRespondent appeared willing to discuss andchange position on most aspects of a contract at bothmeetings, the Union apparently created an impasse at thefirstmeeting, and continued it on April 1, by its adamantinsistence on a union shop as a condition to any contract,and its refusal to indicate any flexibility on the form of thatclause, in face of alternate suggestions by the employers; (3)an indication of Respondent's bona fides in presentation ofproposals lies in the fact that its proposals from the startincluded specific clauses creating a seniority system, aformal grievance procedure, and a formal leave of absenceplan, where none of these had existed prior to advent of theUnion; in this respect Respondent was not compellingbargaining "from scratch" on these items, but starting withsomething akin to IAM contracts although not exactly inthe Union's terms.1° Hence, on all the facts, I cannot agreethat Respondent's attitude and changes of position throughApril 1 were such as to create an impasse in bad faith withthe idea of avoiding further bonafide bargaining, especiallyin view of the Union's adamant position on the Unionshop.DespitewhatYoung may have told Menaker inconversations after April 1, the Union appeared to agreethat an impasse had been reached, when Young droppedout of the negotiations and turned the problem over toElnyczky after about a month. When the latter took over,the Union's method of negotiation changed significantly.Where Young had gone along with the prior exchange orproposals, and submission of partial proposals, before ameeting, Elnyczky repeatedly refused to submit any writtenproposals to the employers before a meeting. Thispreventedpriorexamination of a proposal by theAgents InternationalUnion,361U S 419, 487, 488 See alsoRadiatorSpecialty Co, 143 NLRB 350, 373, 37410Respondent'swillingness to discuss and agree upon some form ofunion-secunty provision, other than the flat union-shop clause, makes theBoard decision inNew England Die Casting Company,174 NLRB No 190,inapplicable here. JOHN L GIBSONemployers with the idea of speeding up actual negotiations,an idea which Young had adopted as early as January 22,and the refusal affords some support for Menaker'sobjection to the change in procedure and refusal to holdmeetings until he received new union proposals in writing.Elnyczky admitted he took this position deliberately,because of alleged past experience in negotiations withMenaker, in which prior submission of proposals to thatattorneyhad produced letters of complete rejectionfollowed by a refusal of further meetings; however, headmits that neither Young nor he experienced that tactic inthiscase,andYoung's experience clearly indicatedMenaker was not at the outset trying to avoid meetings bythat device. Hence, Elnyczky's repeated refusals in May,June, and July to send Menaker counterproposals before ameeting,without explaining this reason, affords someapparent justification for Menaker's belief that the Unionhad nothing new or different to offer which might serve tobreak the impasse and justify additional negotiationsFurthermore, it appears from uncontradicted testimony ofMenaker that in these months most of his contacts withElnyczky involved attempts to settle the strike anddischarge situation which had developed at Matway, andthat discussions of Respondent's salesmen's unit wereconfined mostly to verbal requests by Elnyczky for furthernegotiations on that unit, Menaker's requests for the latestunion proposals, and Elnyczky's promise to present themonly at a meeting, to which Menaker would reply that hedid not want to waste another trip to Pittsburgh at theexpense of Respondent unless he had something new beforehim. Elnyczky maintained this attitude about new propos-als as late as October 15, even though he had new proposalsprepared before that date. Hence, in view of the Union'sattitude I find no convincing proof of bad-faith refusal tomeet with the Union before the meeting of October 15,1969. I reach the same conclusion about the negotiatingsession of that date, which dealt only with the problems andcontract of the Matway service department, especially sinceElnyczky before that date promised to give Menaker thelatestproposals (already prepared) on Respondent'ssalesmen, but did not do so. His refusal for the secretreason noted above, plus his strange query of Menaker atone point whether he had authority to negotiate forRespondent, raises some inference that the Union was notactually prepared to negotiate further with Respondentabout the salesmen on that date and before November 12.By tacit agreement of the parties, the November 11 and12 meetings dealt only with Matway problems; negotiationson Respondent's contract on the 12th were side-stepped bythe Union on the I 1 th and came into the discussion late onthe 12th only to the extent that Menaker was able topersuadeElnyczky to turn over the Union's latestcounterproposals (which had already been prepared andavailable at least since October 15). General Counsel doesnot directly argue that Respondent failed to bargain ingood faith at these last meetings, but contends thatRespondent violated the Act by its "adamant" refusal onNovember 13 to meet again with the Union, after it hadreceived and considered the Union's second counterpropo-11SinceRespondent is a small automobile dealer, with only threesalesmen, it is inferable that the total savings to it involved in the latest223sal on the 12th; he argues that significant concessions bytheUnion in that proposal were enough to indicate toRespondent the probability of progress in future negotia-tions, and also served to break any existing impasse. In thiscounterproposal the Union made these changes in its pnorproposals: (1) it reduced its demand for base monthlysalary for salesmen from $300 already agreed on, to $275(which would save Respondent a possible $25 a month, or$900 a year, for threesalesmen); (2) the vacation proposalwas reduced from a 4-week vacation after 15 years ofservice,to4weeks after 20 years; (3) the cost toRespondent of the health and welfare proposal under theIAM plan was specified as $38.23 a month per employee,as against no limitation on cost before; (4) the scope andcost of the pension benefits under the IAM pension planwas reduced from a $250 monthly benefit (which wouldcost about $9 a month per employee) to $216 monthlybenefit, costing the employer a flat $8 per week peremployee (which would save the employer about $156 ayear in total cost, while reducing the base benefit for theemployees). The total saving to Respondent from thesechanges would be well over $1,100 per year (not countingthe saving from the new vacation or health and welfareoffers, on which neither party has presented proof of theexact cost under the old and new proposals). Menakerturned down the reduced-base-salary proposal becauseRespondent rejected the idea of a "guaranteed' monthlysalary.This does i of appear to be a sincere argument,because there is no proof that Respondent had earliermade this argument, and its agreement since March 7,1969, to a "base" salary of $300 per month in itself impliesa form of guaranteed "floor" in salesmen's compensation.He rejected the health and welfare proposal on the groundthat the new cost to Respondent was greater than its initialproposal.He rejected the pension proposal, despite itsreduced cost, without reason. He gave a reason based onindustry practice for rejection of the vacation proposal, butgave none for rejection of the new "salesby management"clause. Although Respondent had a right under the Act tomaintain its pnor position in bargaining on any of theseproposals, Imust agree with General Counsel that theconcessions offered by the Union on November 12 weresufficient in number and significant enough in scope andeffect on the employer to indicate that further face-to-facebargainingonthesesubjectsmightwellbefruitful,iiand thus served to break the existingimpasse. It is true, of course, that the latest pension planproposal, which would cost Respondent $416 a year peremployee, was still far greater than his contribution ofabout $226 a year per employee under the NADA plan,and Elnyczky admits that from the beginning of negotia-tions the Union never receded from its demand for theIAM plan, and Respondent insisted throughout oncontinuance of its NADA plan, which appears to havecreated a genuine and continuing impasse on that subjectalone,alongside the impasse created by the Union'sadamant insistence on a flat union shop clause of its ownchoice, nevertheless, I must conclude that the impasse tothis extent still did not relieve Respondent of the duty tounion proposals, even if only between $1,100 and $2,000 a year, was still farfrom "insignificant," as Respondent now contends 224DECISIONS OF NATIONALLABOR RELATIONS BOARDnegotiate further on other subjects where the Union madesignificant concessions,for it is a well-known fact ofindustrial life and collective bargaining that when partiesmeet face-to-face'in such situations,other changes ofposition by one or both on situations of apparent deadlockmight well arise and serve to bring the parties together evenon issues where they appear to be hopelessly apart. Hence,I cannot agree with Menaker's conclusion that the Union'slast proposal showed an unwillingness to progress toward amutual meeting of the minds, but rather must concludethat it showed a willingness to make in part the very typeof concessions which Menaker had demanded in priordiscussions, as well as on January 9, 1970, and this requiredRespondent to meet with the Union for further negotia-tions as requested.12 I thereforefind and conclude that byMenaker's refusal of November 13, 1969, and January 9,1970, to meet with the Union for further negotiations,Respondent failed and refused in good faith to bargainwith the Union in violation of Section 8(a)(5) and (1) of theAct.13III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II, aboveoccurring in connection with his operations described insection I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce,and the Union is a labor organization, within the meaningof the Act.2.SinceDecember 3, 1968, and at all times statedabove, the Union has been the certified and exclusivebargaining representative under Section 9(a) of the Act ofRespondent's new-and used-car salesmen employed at hisMonessen,Pennsylvania,place of business,but excludingall service department employees, office clerical employees,guards,professional employees and supervisors as definedin the Act, which is a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.3.By failing and refusing to meet with the Union assuch bargaining agent at its request on and after November13, 1969, Respondent has failed and refused to bargain withsaid Union in good faith in violation of Section 8(a)(5) ofthe Act, and by such conduct Respondent has interferedwith, restrained, and coerced employees in the exercise of12 JacobsManufacturingCompany,94NLRB 1214,SharonHats,Incorporated127 NLRB 947, 956,957,Webb Furniture Corporation,152NLRB 1526, 1529,enfd.366 F 2d 314(C.A. 4).11 I have considered other,corollary arguments of both sides dealingwith details of the proposals and conduct of the Union and Respondent,but find it unnecessary to make specific findings or conclusions thereon, inview of the nature and scope of the violations found and remedy thereforrecommended belowi' In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the NationalLaborRelations Board, therights guaranteed to them by Section 7 of the Act, inviolation of Section 8(a)(1) of the Act.4.The above conduct constitutes unfair labor practicesaffecting commerce within the meaning of Sections 8(a)(1)and (5), and 2(6) and (7) of the Act.5.Respondent has not engaged in unfair labor practicesas alleged in the complaint other than those specificallyfound above.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and take certain affirmative action whichis necessary to effectuate the policies of the Act. In view ofthe limited nature of the refusal to bargain found above,and the lack of other types of unfair labor practices, theremedial order should be limited to a prohibition of like orrelated conduct.Upon the basis of the foregoing findings of fact,conclusions of law, and the entire record in the case, Irecommend that R. James Span, d/b/a John L. Gibson, hisagents, successors and assigns, shall:1.Cease and desist from:(a) Failing and refusing to meet and bargain collectively,upon request, with International Association of Machinistsand Aerospace Workers, District No. 63, AFL-CIO, as theexclusive bargaining representative of his employees in theunit found above to be appropriate, with respect to rates ofpay, wages, hours of employment, and other terms andconditions of employment.(b) In any like or related manner interfering with,restraining, or coercing his employees in the exercise of anyrights guaranteed to them by Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, meet and bargain collectively with theabove-named labor organization as the exclusive bargain-ing agent of his employees in the unit aforesaid concerningrates of pay, wages, hours of employment, and other termsand conditions of employment, and, if an understanding isreached, embody such understanding in a signed agree-ment.(b) Post in his place of business at Monessen, Pennsylva-nia,copies of the attached notice marked Appendix.14Copies of said notice, on forms to be provided by theRegional Director for Region 6, shall, after being dulysigned by Respondent or his representative, be posted byhim immediately upon receipt thereof, and be maintainedby him for a period of 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallfindings,conclusions,recommendations,and RecommendedOrder hereinshall, asprovidedinSection 102 48 of the Rules and Regulations, beadopted bythe Board and become its findings,conclusions, and order, andallobjections thereto shallbe deemed waived for all purposesIn the eventthat the Board'sOrder is enforced by a judgmentof a United States CourtofAppeals,thewords in the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbe changed to read "PostedPursuant to a judgment of the United StatesCourt of Appealsenforcing anorder of theNationalLaborRelations Board." JOHN L. GIBSON225be taken to insurethatsaid notices are notaltered, defaced,or covered by any othermaterial.(c)Notifythe RegionalDirectorfor Region 6, in writing,within 20days after receipt of thisDecision,what stepsRespondent has takento comply herewith.1515 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting,within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentemployees,guards,professionalemployees andsupervisors as definedin the Act.IWILL NOT in any like orrelated manner interferewith,restrain,or coercemy employeesin the exercise oftheir rights guaranteedto them bySection 7of the Act.IWILL MEETand bargaincollectively,upon request,with the above-named labor organization as theexclusive bargaining representativeof my employees inthe unit describedabove concerningrates of pay,wages,hours of employment,and other terms and conditionsof employmentand, if an understanding is reached,embody suchunderstanding in a signed agreement.IWILL NOTfailor refuse to meet and bargaincollectively,upon request,with InternationalAssocia-tionof Machinistsand Aerospace Workers, District No.63,AFL-CIO, asthe exclusive bargaining representa-tiveofmy employeesin the unit described belowconcerningrates of pay,wages, hours of employment,and otherterms and conditionsof employment. Thebargaining unit is:All newand used car salesmen at my Monessen,Pennsylvania,place of business,excluding allservicedepartmentemployees,officeclericalDatedByR. JAMES SPAN, D/B/AJOHN L. GIBSON(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board's Office, 1536Federal Building,I J00 Liberty,Pittsburgh,Pennsylvania15222,Telephone412-6442977.